Title: To George Washington from Peter Hog, 6 October 1755
From: Hog, Peter
To: Washington, George



Sir
Fort Dinwiddie 6th Octobr 1755

Inclosed I send you the Weekly & Monthly Returns, by which you will Observe their is no Variation in the State of the Company the Drum[me]r is not Yet Come so that I imagine he is either Sick or has deserted, the party Mentd in the Monthly Return was Sent to Green Briar to protect some of the Inhabitants in Securing their Crops they all Intend to goe out during the Winter if they can be protected. The sd Command only Returned Last Night which made me delay Sending off the Command to Wills Creek till I Should hear what danger might be Apprehended[.] As they met with no disturbance I thought it best to Send a Serjeant With some private Men for the Ammunition, as a Miscarriage would have Incurred the Reflection of Carelessness, besides the danger of disapointment. The Bastions are Compleated; But the Barracks not Yet finished, as we had no Axes But what we borrowed of the Neighbours When they Could be Spared, for This Reason the Wood Can’t be felld till the Iron arrives to Make the Axes, which I Entreat may be hastened, I have Spoke to all the Coopers Near to this who ask Extravagant Rates for Casks To wit 4/ a barl I have offered 3/ for barls and 2/ for h. barls tho none has yet agreed to take it, besides I understand they will only Serve the Season as the Timber is green. I shall gett the Timber, but will only provide Tubs to Cure the Meat, and Employ the Cooper to make the half barls till I hear further from you. These will Cost 2/6 each, but I think the Meat may be preserved in tubs till the Warm Weather, when the half barls may be broke on.
I have Engaged between 30 & 32 thousd Weight of Beeff I have delayed the Sale of more Untill I recd further orders, So Desire an Express may be Sent with all speed if more will be Wanted. I Likewise Entreat you would Use your Endeavour to gett the Money Lodged in Mr Dicks hands immediatly as I have been Oblidged to promise the pay agt the Court for this County

the first of Next Month’ in order to keep the Large droves from going into Pensilvania, I have not yet been able to Engage any quantity of Corn at a Stated price they promise in general that I Shall have what they can Spare, but will not fix the price till they gather their Crop.
I have been forced to Employ a Doctr to Cure some of the men of Diseases that rendered them Useless and which they Insisted to be paid by the Country as it was what they were Entitled to, as well as the other Companies; also to Cure the Wounded Indn Boy. I hope the Ensign will Come soon with Men to Compleat the Compy and Should be glad to hear if any more Companies may be Expected up. I am with Respect Sir Your Very hume Servt

Petr Hog

